Citation Nr: 1147393	
Decision Date: 12/30/11    Archive Date: 01/09/12

DOCKET NO.  10-02 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial disability rating higher than 30 percent for generalized anxiety disorder from October 12, 2007 through September 30, 2008.

2.  Entitlement to an initial disability rating higher than 50 percent for generalized anxiety disorder from October 1, 2008.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D.S. Lee, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1975 to April 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbus, South Carolina, which granted service connection for generalized anxiety disorder effective from October 12, 2007 and assigned an initial disability rating of 30 percent.  In September 2008, only five months after the RO's April 2008 rating decision, VA received a submission from the Veteran requesting that it consider an increase in the assigned 30 percent disability rating.  The Board construes this submission as a timely Notice of Disagreement asserting entitlement to higher initial disability ratings for generalized anxiety disorder.

After receipt of additional evidence, the RO issued a new rating decision in November 2008, which granted an increased disability rating of 50 percent for generalized anxiety disorder, effective from October 1, 2008.  The Veteran's appeal for higher initial disability ratings has been styled as reflected on the title page of this decision to reflect the staged periods provided by the RO's rating decisions in this case.

At the Veteran's request, a hearing before a Decision Review Officer (DRO) at the Charleston RO was scheduled to be held in August 2009.  Notice of the date, time, and place of the hearing was mailed to the Veteran in July 2009.  Nonetheless, the Veteran did not appear at the scheduled hearing.  VA has not received any request from the Veteran or his representative to reschedule the DRO hearing.  VA has also noted received a request to schedule a hearing before a Board member.  Accordingly, the Board is prepared to proceed with its adjudication of this matter.





FINDINGS OF FACT

1.  For the period from October 12, 2007 through September 30, 2008, the Veteran's generalized anxiety disorder was manifested by depressed mood, anxiety and worry, suicidal ideation without specific plan or intent; and intermittent and mild impairment of memory and concentration, but was not manifested by flat affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks which occurred more than once a week; difficulty in understanding complex commands; impairment of long and short-term memory; impaired judgment; or difficulty in establishing and maintaining effective social relationships.

2.  For the period from October 1, 2008, the Veteran's generalized anxiety disorder has been manifested by intermittent panic attacks; impairment of short and long-term memory; impaired judgment; disturbances of motivation and mood; suicidal ideation without specific plan or intent; and difficulty in establishing and maintaining effective work and social relationships, but has not been manifested by obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; impaired impulse control, such as unprovoked irritability with periods of violence; neglect of personal appearance and hygiene; or inability to establish and maintain effective relationships.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating higher than 30 percent for generalized anxiety disorder, for the period from October 12, 2007 through September 30, 2008 have not been met or approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.125, 4.126, 4.130, Diagnostic Code 9400 (2011).

2.  The criteria for an initial disability rating higher than 50 percent for generalized anxiety disorder, for the period from October 1, 2008, have not been met or approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.125, 4.126, 4.130, Diagnostic Code 9400 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010) and 38 C.F.R.  §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

VA's notice requirements apply to all five elements of a service-connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id.  Notice should be provided to a claimant before the initial unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

A pre-rating letter mailed to the Veteran in October 2007 provided notice of the information and evidence needed to substantiate a claim for service connection for an anxiety disorder.  This notification would also apply to the "downstream" issue of entitlement to a higher initial rating.  The United States Court of Appeals for Veterans Claims (Court) has held that once service connection is granted, the claim is substantiated.  In such instances, additional VCAA notice is not required and any defect in the notice is not deemed prejudicial to the Veteran.  Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007); Dingess, 19 Vet. App. at 491.  Thus, because the VCAA notice that was provided before service connection was granted was legally sufficient, VA's duty to notify in this case has been satisfied.

In addition, VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claims.  His service treatment records, claims submissions, and identified VA treatment records have been obtained and associated with the record.  VA psychiatric examinations were afforded to the Veteran in December 2007, October 2008, and September 2009 and VA has not received any additional evidence since that time which indicates that the Veteran's condition has changed such as to warrant the scheduling of a new VA examination to reassess the symptoms and severity of his anxiety disorder.  Hence, this examinations along with the other evidence of record, is fully adequate for the purposes of determining the extent of the Veteran's disability in light of the applicable diagnostic criteria.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Board observes that a November 2009 VA treatment record references that the Veteran began receiving social security disability benefits at that time.  When the evidence indicates that the Veteran is in receipt of social security disability payments, VA's duty to assist requires that it seek the Social Security Administration's disability determination and the medical records underlying it only when these records are relevant to the claims.  See Golz v. Shinseki, 590 F.3d 1317, 1320-1321 (Fed. Cir. 2010).  In this instance, however, there is no indication that the Veteran was seeking social security disability benefits in connection with his anxiety disorder, which is at issue here.  Neither the Veteran nor his representative has asserted that his social security file may contain any additional evidence that is relevant to his anxiety disorder.  Under the circumstances, the Board finds that the Veteran's social security records are not potentially relevant to the issue on appeal and would merely impose unnecessary burdens on VA's adjudication system, with no benefit flowing to the Veteran, and moreover, cause additional delay in this appeal.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (citing Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991)) (remand is not required when it would impose unnecessary burdens on VA adjudication system with no benefit flowing to the veteran).

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

II.  Initial Disability Ratings

A.  General Principles for Initial Disability Ratings

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In cases in which a claim for a higher initial evaluation stems from an initial grant of service connection for the disability at issue, multiple ("staged") ratings may be assigned for different periods of time during the pendency of the appeal.  See generally Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings are appropriate when the factual findings show distinct time periods during which the service-connected disability exhibits symptoms that would warrant the assignment of different disability ratings for each distinct period.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

Under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9400, a 30 percent disability rating is appropriate where the evidence shows that generalized anxiety disorder is productive of occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and normal conversation), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (i.e., forgetting names, directions, and recent events), warrants a 30 percent disability evaluation.

A 50 percent disability rating is assigned for generalized anxiety disorder that is manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as a flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships.

A 70 percent disability rating is appropriate where generalized anxiety disorder is manifested by occupational and social impairment, with deficiencies in most areas such as work, school, family relations, judgment, thinking or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); or the inability to establish and maintain effective relationships.

A 100 percent disability evaluation is granted where generalized anxiety disorder is productive of total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting himself or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; or memory loss for the names of close relatives, own occupation, or own name.

B.  Initial Disability Rating Higher than 30 Percent from October 12, 2007 through September 30, 2008

As discussed above, service connection for generalized anxiety disorder was granted effective from October 12, 2007 and an initial disability rating of 30 percent was assigned pursuant to DC 9400, for the period from October 12, 2007 through September 30, 2008.  Although the Veteran has expressed disagreement with the assigned initial disability rating, he does not express any disagreement with the effective date of service connection.

Upon review and consideration of the evidence in the claims file, the Board finds that the disability picture presented by the Veteran's generalized anxiety disorder for the identified staged period does not accord with the criteria for a disability rating higher than 30 percent.  Accordingly, the Board finds that the Veteran is not entitled to an initial disability rating higher than 30 percent for the period from October 12, 2007 through September 30, 2008.

VA treatment records, which encompass treatment received by the Veteran since November 2005, document that the Veteran received psychiatric treatment beginning in August 2007 and that such treatment consisted largely of monthly counseling with a VA social worker.  Overall, the VA treatment records from August 2007 through September 2008 reflect consistently reported symptoms of sadness, anergia (lethargy), a sense of being overwhelmed, worry, regret, fluctuating temper, and difficulties with concentration.  The records reflect further that the Veteran consistently denied having symptoms such as nightmares, hypervigilence, or impulsivity.

A mental status examination performed by the Veteran's VA social worker in August 2007 revealed that the Veteran maintained good hygiene and was dressed casually.  No evidence of psychomotor agitation was observed.  The Veteran's speech was normal in rhythm, tone, and volume.  Overall, the Veteran's mood appeared to be euthymic with congruent affect.  Nonetheless, the Veteran's thought process was logical, goal-directed, and linear.  The Veteran denied having any hallucinations or delusions.  His cognition was intact and he appeared to be alert and oriented in all spheres.  Judgment and insight were described as being good.  Although the Veteran reported sleep disturbances, he attributed such disturbances to physical pain in his legs, which he stated was keeping him awake.  A Global Assessment of Functioning (GAF) scale score of 65 was assigned.

At a September 2007 interview with his VA social worker, the Veteran reported similar symptoms to those reported at his August 2007 treatment.  A mental status examination was largely unchanged from the Veteran's August 2007 examination.  The Board notes, however, that the Veteran's mood was depressed and agitated.  Additionally, judgment, insight, memory, and concentration were apparently diminished from his August 2007 examination, as the social worker described those as being only "fair."  Notably, the Veteran was assessed a GAF score of 51, which is a sharp departure from the GAF score of 65 that had been assigned the previous month.

At a December 2007 VA examination, the Veteran reported symptoms of depression, anxiety, and occasional sleep problems.  Regarding his sleep problems, the Veteran reported at that time that he had been diagnosed with sleep apnea and was using a CPAP; hence, he appeared to attribute his sleep disturbances to his sleep apnea rather than his psychiatric symptoms.  Occupationally, he stated that he was not working.  Socially, he reported that he remained married to his spouse of 22 years.  He did not report any marital difficulties or difficulties in relating to his spouse.  A mental status examination performed at that time did not indicate any impairment of thought process or communication.  The Veteran denied having any hallucinations or delusions.  His eye contact and interaction during the interview was lively and he demonstrated good hygiene.  The Veteran was well-oriented to situation, person, place, and time and he denied having any memory loss or obsessive or ritualistic behavior.  His speech was normal in rate, prosody, and volume and his cognition was good.  The Veteran denied panic attacks.  Suicidal ideation was noted by the examiner.  Based upon the demonstrated symptoms, the examiner assessed a GAF score of 62.
In August 2008, the Veteran reported to his VA social worker that he was not doing well, either physically or mentally.  A mental status examination performed at that time revealed that the Veteran continued to maintain good hygiene.  His mood remained anxious with a worried affect.  He continued to be alert and oriented in all spheres, and he continued to deny having hallucinations or delusions.  His memory and abstraction remained intact and his judgment and insight were good.  In contrast to his prior examinations, however, the Veteran was notably preoccupied with his physical symptoms and demonstrated some mild psychomotor agitation.  The Veteran's speech was slightly pressurized and thought process was noted as being circumstantial and catastrophizing.  A GAF score of 52 was assigned.

In September 2008, the Veteran returned to his VA social worker complaining of increased anxiety and depression.  He appeared to endorse stress in the form of financial problems and stated that he and his wife were meeting an attorney the next day with an eye on filing for bankruptcy.  Regarding his symptoms, the Veteran reported that he felt depressed five out of seven days a week.  He stated that the severity of his depression was such that he struggled to brush his teeth and that he cared for his dogs only because he must and that he struggled through doing so.  Another mental status examination revealed that the Veteran continued to show good hygiene and demonstrated behavior that was within normal limits.  His speech continued to be normal in rate, tone, and volume and his mood remained depressed and anxious.  Again, the Veteran denied having any hallucinations or delusions.  His thought process was intact, logical, and goal-directed, and his memory and orientation remained intact.  Judgment and insight continued to be rated as being "fair to good."  A GAF score of 52 was assigned.

In view of the foregoing evidence for the period from October 12, 2007 through September 30, 2008, the Veteran's anxiety disorder has been consistently manifested by symptoms that are consistent with the criteria for a 30 percent disability rating under DC 9400.  In this regard, the Veteran's symptoms consistently included depressed mood, anxiety and worry, and intermittent and mild impairment of memory and concentration.

The evidence, however, does not show that the Veteran has manifested flat affect.  Rather, repeated mental status examinations show that the Veteran's affect was at times consistent with euthymic (neutral mood) while being alternatively worried, which are not consistent with a flattened affect.  The Veteran's speech, thought content, and thought process were consistently noted as being within normal limits, logical, and goal-directed, and hence, were not indicative of circumstantial, circumlocutory, or stereotyped speech.  Although the Veteran endorsed frequent depression, he did not report any panic attacks, much less panic attacks which occurred more than once a week.  Further, there is no indication in the records that the Veteran experienced any difficulty in understanding complex commands.  As acknowledged above, the Veteran's immediate memory, judgment, and insight appeared to fluctuate between being "fair" and "good."  Nonetheless, there is no evidence that the Veteran experienced impairment of long and short-term memory, nor is there evidence of impaired judgment.  Finally, the records reflect that the Veteran remained in his marriage of 22 years, and there is no evidence that the Veteran was experiencing difficulties in his marriage or in relating to his spouse.  Accordingly, there is no evidence that the Veteran was experiencing difficulty in establishing and maintaining effective social relationships.  The Board recognizes that the Veteran did voice some suicidal ideation, albeit without specific plans or intent.  Nonetheless, in the absence of evidence showing the other symptoms highlighted above, the Board finds that the overall disability picture presented in this case are more in accord with the criteria for a 30 percent disability rating.

The Board notes with interest that GAF scale scores ranging from 51 to 52, as assessed by the Veteran's social worker in September 2007, August 2008, and September 2008, differ markedly from that same social worker's assessed GAF score of 65 in August 2007 and also with the VA examiner's GAF score of 62 assessed in December 2007.  In assessing the degree of psychiatric disability, GAF scores are for application and reflect the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  According to the DSM-IV, a GAF score of 41 to 50 is defined as denoting serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  GAF scores ranging from 51 to 60 are defined as indicating moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  A GAF score ranging from 61 to 70, as provided at the May 2009 VA examination, is interpreted as indicating some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social,  occupational, or school functioning (e.g., occasional truancy or theft within the household), but generally functioning pretty well with some meaningful interpersonal relationships.  See Carpenter v. Brown, 8 Vet. App. 240, 242-244 (1995).

The Board admonishes that GAF scores are not conclusively dispositive as to a veteran's level of psychiatric impairment.  Rather, GAF scores are merely parts of a whole body of evidence that must be and has been considered in arriving at a decision.  In this case, it is unclear as to how the Veteran's social worker arrived at the GAF assessments of 51 and 52, as assessed in October 2007, August 2008, and September 2008.  Similarly, there is no indication as to what specific psychiatric findings caused the social worker to depart so sharply from her initially assessed GAF score of 65.  Further, she does not provide a discussion of the application of the DSM-IV criteria to the Veteran's profile of symptoms.  Overall, the symptoms demonstrated by the Veteran during the staged period at issue fail to reflect behavior that is indicative of the lower GAF scores ranging between 50 and 52.  As noted above, there is no evidence of occasional panic attacks; flat affect; circumstantial speech; or moderate difficulty in social functioning.  In view of the foregoing, the Board concludes that the narratives contained within the Veteran's social worker's treatment records and in the December 2007 VA examination report are more probative of the Veteran's level of impairment than the GAF scores assigned in conjunction with his treatment or the December 2007 VA examination.  

The Board acknowledges that the Veteran was not working throughout the staged period at issue.  Nonetheless, there is simply no evidence that the Veteran's inability to work was a result of his psychiatric symptoms, nor does the Veteran make any such assertions.  In fact, the Board notes that at an October 2008 VA examination (discussed more fully below), the Veteran attributed his inability to work to pain in his legs and pulmonary embolisms that resulted from a genetic blood clot disorder.  The Board also notes that the Veteran has not been hospitalized or undergone any in-patient therapy for treatment of his anxiety disorder.  Under the circumstances, the Board does not see any basis to remand this matter for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) for consideration of extraschedular ratings for PTSD.  Thus, the Board concludes that the Veteran's symptoms are fully contemplated by the schedular criteria.  See Thun v. Peake, 22 Vet. App. 111 (2008).

Further, the Board finds that there is no basis for additional "staged" ratings in this case beyond those already contemplated by this decision.  Rather, the symptomatology shown upon examination and treatment has been essentially consistent and fully contemplated by the staged disability ratings provided by this decision.

Accordingly, the Board finds that the Veteran's symptomatology is consistent with a 30 percent disability rating, and no more, under DC 9400.  As such, the Veteran is not entitled to an initial disability rating that is higher than 30 percent for generalized anxiety disorder for the period from October 12, 2007 through September 30, 2008.  To that extent, this appeal is denied.

C.  Initial Disability Rating Higher than 50 Percent from October 1, 2008

Effective from October 1, 2008, the Veteran's generalized anxiety disorder has been rated as being 50 percent disabling, pursuant to the rating criteria under DC 9400.  Upon review and consideration of the evidence in the claims file, the Board finds that the Veteran is not entitled to an initial disability rating higher than 50 percent for generalized anxiety disorder for the period from October 1, 2008.

At an October 2008 VA examination, the Veteran reported  "almost crippling depression" which he rated as an 8.5 in severity on a scale of ten.  He described that he felt suicidal but stated that he had not acted on such thoughts.  He also reported a complete loss of motivation and that he did not want to go anywhere or do anything.  The Veteran endorsed crying episodes and stated that he felt dread as well as anxiety, particularly while driving among traffic.  Socially, the Veteran stated that he disliked being among crowds, and that in such situations, he felt as though everything was closing in on him, which caused him to panic.  He stated that his only social support is his spouse, although he described his relationship with her as being more of a "roommate situation."  The Veteran stated that he had one friend with whom he corresponded over the internet.  He stated that he spent most of his time on the computer.  He also described problems with anger and irritability; although he denied ever striking his spouse, he stated that he has come close to doing so.

Of note, the Veteran stated that he has a genetic blood disorder, called Leiden Factor V blood clotting disorder, which makes him hypersensitive to blood clotting.  According to the Veteran, problems from this disorder surfaced in 1999 after he developed a blood clot in his right knee.  He reported that he was treated with medication and was able to continue working as an exterminator.  In 2002, however, he was involved in a motor vehicle accident in which he developed another blood clot in his right knee.  The Veteran stated that he has not worked since that time and has experienced six blood clots in his lungs and also two pulmonary embolisms which have resulted in constant pain.  The Veteran also reported that he has sleep apnea, hypertension, and is also a borderline diabetic.  Functionally, the Veteran stated that he limits his driving because of the physical problems in his leg.  He also reported that he sleeps a lot during the daytime as he does not sleep well at night, presumably due to sleep apnea.  Finally, the Veteran reported that he experienced trouble maintaining his focus due to his pain medications.

A mental status examination revealed that the Veteran was demonstrating various physical limitations manifested by use of a cane for ambulation and difficulty sitting for long periods of time.  His speech was normal in rate and rhythm and his eye contact was fair.  The Veteran's thought content and process were logical and goal-directed.  Nonetheless, the Veteran's mood was depressed and his attention and concentration did appear impaired, as described by the Veteran.  Based upon the findings on examination, the examiner diagnosed recurrent and moderate major depression.  The examiner determined further that the Veteran was unemployable due to his chronic health condition.  Finally, he opined that as a result of his psychiatric disorder, the Veteran had very limited socialization and that his temper and irritability was affecting his relationship with his spouse.  A GAF score of 45 was assigned.

Subsequent VA treatment records through 2009 show that the Veteran continued to receive monthly counseling with his VA social worker.  In general, mental status examinations performed throughout 2009 revealed that the Veteran continued to demonstrate good hygiene; was alert and oriented in all spheres; behavior which was within normal limits; speech which was grossly normal in rate; anxious mood with worried affect; impairment of recent memory; psychomotor agitation which was perhaps reflective of physical pain and discomfort; and thought processes which were grossly intact, albeit somewhat ruminative or tangential at times.  Judgment and insight continued to range between fair and good.  GAF scores throughout 2009 were consistently in the range of 50.

In addition to the symptoms which were consistently shown by the Veteran during mental status examinations in 2009, the Veteran appeared to become increasingly agitated and irritated over the course of that year.  At an August 2009 evaluation with his social worker, the Veteran demonstrated speech which was loud and with an increased rate.  His thought process at that time was noted as being significantly ruminative, and for the first time, his recent and remote memory were both noted as being impaired.  At a September 2009 evaluation, the Veteran began reporting the occurrence of nightmares and paranoid delusions.  His thought process continued to be ruminative.  In November 2009, he was noted as being extremely agitated and irritated due to administrative processes with the Social Security Administration and VA.  Mental status examination at that time revealed the Veteran as being anxious and tearful.  His thought processes were tangential and his recent and remote memory continued to be impaired.

Concurrent with his VA counseling, the Veteran was also afforded a new VA psychiatric examination in September 2009.  At that time, he continued to report sleep difficulties, anger problems, concentration problems, and lack of interest in pleasurable activities.  Socially, he stated that he no longer had friends and was isolative.  He stated that he experienced anxiety attacks and felt safer at home.  The Veteran stated that he was still not working, but again, acknowledged that his inability to work was due to physical disabilities.  He reported long-term memory loss.  The Veteran's speech was noted as being relevant, logical, strong, opinionated, and testy.  Interestingly, the Veteran stated that his impulse control was kept in check by medications, which suggests that he had been experiencing difficulty in controlling his impulses.  The Board notes, however, that there is no evidence anywhere else in the record which references problems with impulse control.  Once again, the Veteran stated that he was only getting three to four hours of sleep per night; nonetheless, the Veteran appeared to attribute his sleep disturbances to physical discomfort, and stated that he had to constantly move in order to find comfort.

The examiner also reviewed a March 2009 letter from the Veteran's social worker.  The entirety of the letter is re-typed verbatim in the VA examination report.  In the letter, the Veteran's social worker opined that the Veteran was experiencing "overwhelming" anxiety and depression on a daily basis.  According to the social worker, the Veteran attempted to commit suicide during his active duty service, and the Veteran remained ashamed of that to this day and experienced nightmares about the incident.  According to the social worker, the Veteran avoided memories of that experience, and was now also experiencing sleep difficulties, anger problems, concentration problems, and was no longer enjoying pleasurable activities.  According to the social worker, the Veteran no longer attempted to seek friendships and also experienced hyperarousal symptoms such as frequent panic attacks.  In summary, the Veteran's social worker opined that the Veteran was severely limited by his anxiety.

Based upon the Veteran's history, the examiner's review of the claims file, and the findings on examination, the examiner diagnosed generalized anxiety disorder and assessed a GAF score of 52.

In view of the foregoing evidence, the Board finds that during the period from October 1, 2008, the Veteran's generalized anxiety disorder has been manifested by symptoms which are consistent with the criteria for a 50 percent disability rating, and no more, under DC 9400.  In this regard, the Veteran's symptoms consistently included intermittent panic attacks; impairment of short and long-term memory; impaired judgment; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

The Board acknowledges that the Veteran's disorder has also been manifested by suicidal ideation, albeit without specific plan or intent, and in that regard the Veteran has manifested some symptoms which may be consistent with the assignment of a 70 percent disability rating under DC 9400.  The evidence, however, does not show any other symptoms which are consistent with a 70 percent disability rating.  In this regard, there is no evidence that the Veteran has engaged in obsessional rituals which interfere with routine activities, which the Veteran has repeatedly and expressly denied.   Although the Veteran's thought process has been noted as being ruminative and tangential at times, there is no evidence that the Veteran's speech is intermittently illogical, obscure, or irrelevant, as demonstrated in repeated mental status examinations since October 2008.  Similarly, despite reported increase in irritability, the Veteran has not reported any impaired impulse control, such as unprovoked irritability with periods of violence.   The Veteran has also been consistently noted as demonstrating good hygiene, and therefore, there is no evidence of neglect of personal appearance and hygiene.  Finally, the evidence shows that the Veteran continued to be married to, and living with, his spouse of 22 years.  Although there is evidence showing that the Veteran's symptoms have impacted the quality of his relationship with his spouse, there is no evidence supporting that the Veteran has experienced a complete inability to establish and maintain effective relationships.  In the absence of evidence showing any of the symptoms highlighted above, the Board finds that the overall disability picture presented in this case are more in accord with the criteria for a 50 percent disability rating.  The Board notes that the Veteran's GAF scores, for the period since October 1, 2008, consistently fall in the range of 45 to 52.  Overall, these assessed scores appear to be consistent with the Veteran's symptoms.
 


The Board acknowledges that the Veteran continued to be unemployed after October 1, 2008.  As noted above, however, there continues to be no evidence showing that the Veteran's inability to work is attributable to his psychiatric symptoms.  Once again, the Veteran appears to acknowledge as much, as at his October 2008 and September 2009 VA examinations, he stated that his unemployment was due to physical limitations secondary to his genetic blood clot disorder.  Additionally, the evidence since October 2008 does not show that the Veteran has been hospitalized or has required any in-patient therapy for treatment of his anxiety disorder.  Under the circumstances, the Board does not see any basis to remand this matter for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) for consideration of extraschedular ratings for generalized anxiety disorder.  Thus, the Board again concludes that the Veteran's symptoms are fully contemplated by the schedular criteria.  See Thun, 22 Vet. App. 111.

Further, the Board finds that there is no basis for additional "staged" ratings in this case beyond those already contemplated by this decision.  Rather, the symptomatology shown upon examination and treatment has been essentially consistent and fully contemplated by the staged disability ratings provided by this decision.

Accordingly, the Board finds that the Veteran's symptomatology is consistent with a 50 percent disability rating, and no more, under DC 9400.  As such, the Veteran is not entitled to an initial disability rating that is higher than 50 percent for generalized anxiety disorder for the period from October 1, 2008.  To that extent, this appeal is denied.







(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to an initial disability rating higher than 30 percent for generalized anxiety disorder from October 12, 2007 through September 30, 2008 is denied.

Entitlement to an initial disability rating higher than 50 percent for generalized anxiety disorder from October 1, 2008 is denied.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


